McCabe, J.
Suit by appellant to recover possession of a strip of land alleged to be part of the public street in said town, and which it is alleged defendants have fenced in so as to obstruct said street. Issues were made, tried, and resulted in a finding and judgment for the defendants. A new trial as of right resulted in asecond finding and judgment for defendants. The only error assigned is the ruling on appellant’s motion for a new trial, and the only reason for a new trial discussed in the appellant’s brief relates to the sufficiency of the evidence to sustain the finding. There was evidence from which the court might have found that the strip in controversy had never been dedicated by the owner to the public.
In view of the rule that we will not reverse a judgment where there is evidence to sustain it, though controverted by other evidence, we cannot reverse the judgment in this case.
Judgment affirmed.